Citation Nr: 1216361	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  00-09 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal disability, other than the elbows, wrists, arms, hands, shoulders, and cervical spine, to include as due to chemical exposure.  

2.  Entitlement to service connection for an eye disability, to include as due to chemical exposure.  

3.  Entitlement to service connection for ear and throat disabilities, to include as due to chemical exposure.  

4.  Entitlement to service connection for a genitourinary disability, to include as due to chemical exposure.  

5.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to service-connected bilateral shoulder disability.  

6.  Entitlement to service connection for a bilateral arm disability, to include as secondary to service-connected bilateral shoulder disability.  

7.  Entitlement to service connection for bilateral wrist and hand arthritis.  

8.  Entitlement to service connection for a dental disability, to include gum and tongue problems, for compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated April 2000, the RO denied the Veteran's claim for service connection for sore muscles, ear, nose and throat problems, vision problems and a genitourinary disability, all to include as due to chemical exposure.  

An October 2007 rating decision denied service connection for disabilities of both elbows, both arms, arthritis of the hands and wrists and a disability of the gums and tongue.  

When this case was previously before the Board in October 2008 and March 2010, it was remanded for additional development of the record and to ensure due process.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

In its October 2008 determination, the Board denied the Veteran's claims for an increased rating for dermatitis; an earlier effective date for an award of service connection for a right shoulder disability prior to May 13, 2002; and an earlier effective date for an award of a clothing allowance prior to August 1, 2002.  In addition, the Board assigned a 30 percent evaluation for a right shoulder disability.  Following the Board's decision, the RO granted service connection for a left shoulder disability.  In its March 2010 determination, the Board denied the Veteran's claim for service connection for ganglia of both wrists and granted the claim for service connection for a cervical spine disability.  Accordingly, the only issues currently before the Board are those listed on the cover page.  The Board also notes that following its March 2010 decision, the RO granted service connection for sinusitis/rhinitis.  Therefore, the Veteran's claim for service connection for ear, nose, and throat disabilities has been restyled as a claim for service connection for ear and throat disabilities in order to reflect the grant of service connection for a nasal disability (sinusitis/rhinitis).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issues of entitlement to service connection for a musculoskeletal disability, a genitourinary disability, a bilateral elbow disability, a bilateral arm disability, and bilateral wrist and hand arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's current eye disability to service.  

2.  The most probative evidence fails to link the Veteran's current ear and throat disabilities to service.  

3.  The Veteran's diagnosed dental disorders are not a result of trauma in service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

2.  The requirements for establishing service connection for ear and throat disabilities have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  A dental disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, letters dated in July 2002 and November 2008 provided the Veteran with notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additionally, letters dated in March 2007 and November 2008 also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, medical articles, and the Veteran's statements.  

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the Veteran was issued a statement of the case for his claim of service connection for a dental disability, VA and private medical records were obtained, and he underwent VA vision, ear and throat, and dental examinations.  Therefore, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Eye Disability

Service treatment records show that at an August 1960 induction examination, the Veteran was noted to have myopia.  In a January 1961 ophthalmologic consultation for myopia, the Veteran complained that he "can't see so good with old [prescription]."  He was given a new eyeglass prescription.  In a February 1962 ophthalmologic consultation, the Veteran reported that "[g]lasses don't seem so good anymore.  Eyes get very tired after reading 7-8 pages.  Would like some drops like I used to use."  The Veteran also indicated that he wanted contact lenses.  A May 1962 medical record noted that the Veteran discovered pinguecula in both eyes and became alarmed.  There was no prescription recommended.  At his May 1962 separation examination, the Veteran was found to have defective vision diagnosed as myopia.  

Post-service private and VA medical records dated from October 1986 to September 2011 show that the Veteran received intermittent treatment for decreased visual acuity, blurring and spots in his vision, myopic astigmatism, presbyopia, double vision due to convergence insufficiency, symptomatic dry eye syndrome, blepharitis, and blepharoconjunctivitis.

Private medical records dated from October 1986 to November 1986 reveal that the Veteran began feeling ill with changes in visual acuity in March 1986.  He was treated with antibiotics without resolution of his symptoms, and he noted that these symptoms began after he first visited a factory location in Brooklyn, New York, and that they worsened after each visit to this facility.  He reported that as the financial officer of his corporation, he began supervising the transfer of old records at the Brooklyn facility to a new location.  The Brooklyn facility was noted to be in poor repair, and little effort had been made to maintain hygiene in the building.  There were broken windows and a serious infestation with bats, rats, pigeons, and insects.  Numerous attempts to exterminate the pests with pesticides had been made, but the repairs needed to keep them permanently out had not been made.  The Veteran noticed a foul odor when entering the building and reported that he began to feel ill after a short time in the building.  He stated that many of the record boxes smelled of chemicals.  The Veteran denied any other history of toxin exposure.  He had current complaints of eye irritation with a change in visual acuity.  After an examination, the occupational medicine and environmental health specialist determined that the Veteran had chronic conjunctivitis and visual changes that were possibly due to chemical exposure.  Given the history related by the Veteran and the relationship of his symptoms to time spent at the Brooklyn facility, exposure to some environmental agent from the Brooklyn plant was considered the most likely cause for his symptoms.  A variety of pesticides and various other chemicals were known to cause similar symptom complexes.  Further information and evaluation was needed to determine the specific agent at the plant that led to the Veteran's chronic symptoms.  

The Veteran and his spouse testified at hearings before a Decision Review Officer in February 2001, August 2002, and September 2005.  It was argued, in pertinent part, that during his period of service, the Veteran was exposed to pesticide sprays in his barracks, insect repellent on his clothes and skin, gas during the bivouac maneuvers, oil-based camouflage paint, discolored swamp water, and strong cleaning solvents.  The Veteran stated that according to a blood test he underwent in 1987, he had an excess amount of chemicals in his blood.  He indicated that at one of his post-service jobs, he worked for a corporation and had to destroy some of the records that were no longer needed when they were relocating their facility.  He stated that he was only indirectly exposed to chemicals at this time if there had been any in the particular facility.  He maintained that there had been many dust mites that may have aggravated his overall health condition, but he was certain that his condition had already existed prior to this post-service job.  The Veteran also reported that in August 1962, he was prescribed Asterol to treat his dermatitis and that he used this medication until 1977 when the medication was removed from the market due to neurotoxicity.  The Veteran testified that he currently suffered from dry eye condition and double vision.  He reported that during service, he had pinguecula in both eyes and that the possible cause was chemical exposure.     

The Veteran submitted lay statements dated in April 2002 and March 2008 from his wife in support of his claim.  The Veteran's wife reported, in relevant part, that the Veteran had experienced vision problems since the early 1960's until the present.  She also stated that the Veteran suffered from dry eyes and blurred vision and that he found it difficult to read signs while he was driving.  

In a May 2005 letter, a private physician noted the Veteran's complaints of dry and irritated eyes for the last 40 years.  The Veteran reported that this problem had started when he was exposed to chemical agents during service.  After examining the Veteran and reviewing his military records and other records, the physician opined that the exposure to the chemicals during service that caused the Veteran's service-connected dermatitis may very well be related to his current dry eye syndrome.  

At a December 2008 VA examination, the Veteran reported a history of near vision blur after reading for a few minutes.  He complained of seeing a bright circle with a spike in the right eye greater than the left eye that lasted for a few minutes, got larger in size, and then cleared.  He maintained that he had tearing in the left eye greater than the right eye with a history of dry eye since service.  He stated that he had a foreign body sensation in both eyes, especially when blinking.  He indicated that his dry eye started in 1961 when he was exposed to chemicals and that he had gotten intermittent diplopia since 1962.  After a visual examination, the examiner diagnosed the Veteran with dry eye and cataract.  She reviewed the claims file and noted that in 1962, the Veteran had exposure to Asterol, which was a drug removed from the market by the Food and Drug Administration (FDA) because it had a side effect of neurotoxicity.  The examiner opined that it was not as least as likely as not that the Veteran's dry eye was related to his exposure to Asterol.  She reasoned that the only documented reason for removal of the drug was due to its side effect of neurotoxicity, and that no ocular side effects were noted per the FDA regulation.  

In December 2008 and December 2011 letters, a private physician noted the Veteran's complaints of dry, itchy, irritated, sandy, gritty, and tired eyes with double and blurred vision for the last 50 years.  The Veteran stated that after reading for 10 or 20 minutes, his eyes got tired, his vision became blurry, and he would have floaters.  The Veteran reported that these problems had started when he was exposed to chemical agents and also began using Benadryl and Asterol for dermatitis during service.  After examining the Veteran and reviewing his military records and other records, the physician opined that the exposure to the chemicals during service that caused the Veteran's service-connected dermatitis was more likely than not related to his current dry eye syndrome.  The rationale was that the Veteran was diagnosed with dry eyes in February 1962 during his period of service after he was exposed to several chemicals.  At the time, the Veteran reported that his eyes became tired after reading 7-8 pages.  The physician explained that eyes which got tired from reading were a typical symptom of dry eye.  The physician additionally opined that it was more likely than not that the Veteran's blurred vision was caused by his dry eye syndrome.  Moreover, the physician noted that the Veteran was prescribed Benadryl in July 1961 and Asterol in August 1962 for his dermatitis.  He stated that these two medications could cause dry eye.  The Veteran was also diagnosed with pinguecula in May 1962 during service, which was a condition that was associated with dry eyes.  

At a November 2010 VA examination with an October 2011 addendum, the examiner noted that the Veteran's ocular history was positive for dry eye in both eyes.  The Veteran reported that his dry eye began in 1961 during service and that he was given eye drops, which he then stopped using.  He stated that his dry eye symptoms recurred in 1962 during service, and he was diagnosed with pinguecula and dry eye.  The examiner reviewed the February 1962 examination that the Veteran was referencing and noted that there was no specific mention of which eye drops were being requested and no formal diagnosis of dry eye in the assessment and plan.  The Veteran complained that he was currently still experiencing some dry eye in both eyes and had been using artificial tears "often."  He denied diplopia or any other ocular history, treatment, or visual complaints.  After visual examination, the examiner diagnosed the Veteran with refractive error, dry eye in both eyes, and cataracts with good visual acuity in both eyes.  The examiner reviewed the previous VA examination and found that it revealed no changes in clinical findings.  She concluded that it was as least as likely as not that the Veteran's dry eye was related to any chemical exposure, specifically to Asterol, during his period of service.  

Because the November 2010 VA examiner's opinion appeared contradictory, she clarified her findings in an October 2011 VA addendum.  The examiner thoroughly reviewed the Veteran's claims file, again noting that there was no confirmation in management of dry eye in February 1962.  She observed that the Veteran returned to the eye clinic in March 1962 for soft contact lens dispensing but that there was no mention of dryness to the eyes in that visit.  Upon further review of the Veteran's claims file, the examiner discerned that there were no other service treatment records documenting any direct chemical exposure to the Veteran's eyes, acute exposure keratitis, or any other ocular health changes.  The examiner opined that based on further careful review of the claims file, the Veteran's history, and the November 2010 eye examination, it was not as least as likely as not that the Veteran's dry eye was related to chemical exposure during service.  She explained that dry eye was a common ocular condition in the general population and could have a myriad of associations such as soft contact lens use, age-related changes, and medical conditions or medications that could cause a decrease in tear production.  She asserted that it was difficult to connect the Veteran's current mild dry eye symptoms and findings with his complaints of dry eye during service.  

In a January 2012 letter, the Veteran's private physician opined that after reviewing the Veteran's military records and other medical records, it was clear that there was a nexus between the Veteran's service-connected dermatitis and his dry eye syndrome and double vision.  He reasoned that dry eyes had been diagnosed while the Veteran was in service and stated that the condition had been caused by the chemical exposure and use of Asterol for approximately 15 years.  He explained that tired eyes was one of the primary symptoms of dry eyes and that a common complaint of people with dry eye syndrome was that their vision became blurry after reading for 10 to 20 minutes.  He also reported that when eyes tired easily, particularly noticeably from reading, this was a typical symptom of dry eye.  In support of his findings, he cited reports from the Austin Eye Clinic, North America Neuro-Ophthalmology, and Dry Eye Company.  The physician concluded that the Veteran's dry eyes and other eye problems were due to his chemical exposure in service.  

With regard to the Veteran's claim for service connection for an eye disability, the Board reiterates that other than treatment for defective vision and myopia, service treatment records only reflect one complaint of tired eyes with a request for eye drops and one notation of pinguecula for which no prescription was recommended.  At his May 1962 separation examination, other than defective vision and myopia, the Veteran was not diagnosed with any eye disability.  

The Board notes that a private physician opined in May 2005 that the Veteran's exposure to the chemicals during service that caused his service-connected dermatitis "may very well be" related to his current dry eye syndrome.  However, this opinion is speculative in nature.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Additionally, the physician did not provide any rationale for why he thought the Veteran's dry eye syndrome was related to chemical exposure in service.  Accordingly, as his opinion is speculative and includes insufficient rationale, it is entitled to no probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Additionally, a private physician opined in December 2008 and December 2011 that the exposure to chemicals during service was more likely than not related to the Veteran's current dry eye syndrome.  He reasoned that the Veteran was diagnosed with dry eyes in February 1962 during his period of service after he was exposed to several chemicals.  He also stated that the pinguecula that the Veteran was diagnosed with in service and the Benadryl and Asterol he used for his dermatitis in service could cause dry eye.  Similarly, a private physician opined in January 2012 that the Veteran's dry eye syndrome and other eye problems, including double vision, was related to the in-service chemical exposure and use of Asterol for approximately 15 years.  He also reasoned that dry eyes had been diagnosed while the Veteran was in service and cited studies showing that tired eyes and blurry vision were symptoms of dry eye syndrome.  Although these private physicians both stated that they reviewed the Veteran's military records and "other" medical records, it does not appear that the December 2008, December 2011, and January 2012 private examiners had the benefit of reviewing the Veteran's complete claims file in rendering their opinions.  Significantly, neither examiner took into consideration the October and November 1986 medical reports from an occupational medicine and environmental health specialist indicating that the Veteran's eye problems were most likely due to chemical exposure from a facility that the Veteran came into contact with during the course of one of his post-service jobs.  

Indeed, the private physicians appeared to rely on the history provided by the Veteran of only having chemical exposure in service; however such assertion is not consistent with his prior statements.  As noted above, in October and November 1986 he reported to a physician about chemical exposure while working at a factory in Brooklyn.  He denied any prior toxic exposures.  In his 1988 application for benefits from SSA he stated that "I started with symptoms in 2/86 and on 3/9/87 I went out on disability and on 3/10/87 the company fired me."  He noted that chemical exposure was causing throat and sinus problems, pain in the ear, vision problems, constant headaches, dizziness, nausea, prostate infection, and memory loss.  He indicated that his illness or injury was related to his work, and that he had filed a claim for workers' compensation.  A laboratory report revealing some elevated values of chemical compounds in the blood was conducted in 1988, which was only 2 years after his chemical exposure at work, but almost 25 years after his alleged exposures in the military service.  During hearing testimony, the Veteran attempted to dismiss his chemical exposure in 1986 as only being only incidental or dust mites.  Due to the inconsistencies noted above, the Board finds the statements made while seeking treatment in 1986 to be significantly more reliable than the statements being made by the Veteran in the course of his claim VA benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

As the private opinions relied on an incomplete or inaccurate history, they are accorded little, if any, probative weight.  Id.

By contrast, the opinion by the October 1986 and November 1986 occupational medicine and environmental health specialist was made after a detailed history provided by the Veteran (in which he denied any other previous toxin exposure) and a thorough physical examination.  The Board finds the October and November 1986 private physician's opinion to be highly probative and credible because he is a medical specialist in the field of occupational medicine and environmental health.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).   

Moreover, the December 2008 VA examiner reviewed the entire claims file (including the Veteran's post-service treatment records), interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's eye disability was related to his period of active service, to include the use of Asterol in treating his dermatitis.  Specifically, while she acknowledged that the FDA took Asterol off the market due to neurotoxicity, she explained that there were no ocular side effects due to the use of Asterol.  Similarly, the examiner who conducted the November 2010 examination and provided the October 2011 addendum reviewed the entire claims file (including the Veteran's post-service treatment records), interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's eye disability was related to his period of active service, to include exposure to chemicals.  Specifically, she found no credible in-service evidence of any direct chemical exposure to the Veteran's eyes, acute exposure keratitis, or any other ocular health changes.  She asserted that it was difficult to connect the Veteran's current mild dry eye symptoms and findings with his complaints of dry eye during service since dry eye was a common ocular condition in the general population that could have a myriad of associations.  

For these reasons, the October and November 1986 opinion by the occupational medicine and environmental health specialist, the December 2008 VA examiner's opinion, and the November 2010 opinion by the VA examiner as amended by the October 2011 addendum are afforded greater probative value than the May 2005, December 2008, December 2011, and January 2012 opinions from the private physicians.  

Furthermore, while the Veteran and his wife contend that his eye disability is related to his period of service, the Veteran and his wife have no medical training and thus their opinions on this point are not competent medical evidence.  In this regard, medical disorders such as eye disabilities require objective testing to diagnose, and can have many causes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his eye disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's and his wife's opinions regarding the etiology of the Veteran's current eye disability are not competent medical evidence.  

The Board notes that the Veteran has also received diagnoses of refractive error, myopia, myopic astigmatism, and presbyopia.  However, such disorders are not disabilities for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9 (refractive errors of the eye are not a disease or injury for VA compensation purposes).    

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding the objective manifestations of pinguecula and pterygium and the vision-related symptoms of autonomic dysfunction.  However, these treatises only provided general information with respect to eye disabilities and are not specific to the facts of his case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of the Veteran's eye disability and his military service. 

For these reasons, the opinion by the October and November 1986 private physician (who was an occupational medicine and environmental health specialist) as well as the opinions by the December 2008 examiner and November 2010 examiner with October 2011 addendum (which were accompanied by detailed supporting rationale and a review of the claims file) are of greater probative value than the opinion by the May 2005 private physician (which was speculative and did not have a supporting rationale), the opinions by the December 2008, December 2011, and January 2012 private physicians (which had insufficient rationale and did not have the benefit of a review of the entire claims file), the Veteran's and his wife's lay contentions regarding the etiology of his eye disability, and the treatise information.  

In sum, the Board finds that the most competent and probative evidence indicates that a chronic eye disability that is compensable for VA compensation purposes was not shown during active service or for many years thereafter, and the most probative evidence fails to link the Veteran's current eye disability to his active service.  Accordingly, service connection for an eye disability is not warranted.  See 38 C.F.R. § 3.303 (2011).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
  
Ear and Throat Disabilities 

Service treatment records are negative for any complaints, treatment, or diagnoses of any ear or throat disabilities.  At his May 1962 separation examination, the Veteran made no complaints regarding his ears or throat, and he was not found to have any ear or throat abnormalities.  A VA general medical examination conducted in 1962 noted the Veteran had no general medical complaints other than a skin condition on his finger. 

Post-service VA and private medical records dated from August 1986 to September 1997 show that the Veteran received intermittent treatment for chronic laryngitis, thrush, pharyngitis, throat tightness, popping in the ears, decreased hearing, and congestion.  

Private medical records dated from October 1986 to November 1986 reveal that the Veteran began feeling ill with sore throat, throat tightness, and popping sensation in his ears in March 1986.  He was treated with antibiotics without resolution of his symptoms, and he noted that these symptoms began after he first visited a factory location in Brooklyn, New York, and that they worsened after each visit to this facility.  He reported that as the financial officer of his corporation, he began supervising the transfer of old records at the Brooklyn facility to a new location.  The Brooklyn facility was noted to be in poor repair, and little effort had been made to maintain hygiene in the building.  There were broken windows and a serious infestation with bats, rats, pigeons, and insects.  Numerous attempts to exterminate the pests with pesticides had been made, but the repairs needed to keep them permanently out had not been made.  The Veteran noticed a foul odor when entering the building and reported that he began to feel ill after a short time in the building.  He stated that many of the record boxes smelled of chemicals.  The Veteran denied any other history of toxin exposure.  He had current complaints of throat tightness and throat irritation.  After an examination, the occupational medicine and environmental health specialist determined that the Veteran had chronic pharyngitis that was possibly due to chemical exposure.  Given the history related by the Veteran and the relationship of his symptoms to time spent at the Brooklyn facility, exposure to some environmental agent from the Brooklyn plant was considered the most likely cause for his symptoms.  A variety of pesticides and various other chemicals were known to cause similar symptoms complexes.  Further information and evaluation was needed to determine the specific agent at the plant that led to the Veteran's chronic symptoms.  

In a March 1988 letter, a private physician reported that he had been treating the Veteran since June 1986 for a history of a lot of congestion and post nasal discharge.  The Veteran had described a history of this problem occurring while he worked in an old factory in Brooklyn where there were many cats and toxic substances in the area.  The physician noted that the Veteran had experienced many sore throats but that he was unable to fully diagnose the cause.  He referred the Veteran's case to another physician.  He opined that the Veteran's sore throats and post nasal discharge could possibly be related to toxic materials, but he was unable to prove it at the time.  

The Veteran and his spouse testified at hearings before a Decision Review Officer in February 2001, August 2002, and September 2005.  It was argued, in pertinent part, that during his period of service, the Veteran was exposed to pesticide sprays in his barracks, insect repellent on his clothes and skin, gas during the bivouac maneuvers, oil-based camouflage paint, discolored swamp water, and strong cleaning solvents.  The Veteran stated that according to a blood test he underwent in 1987, he had an excess amount of chemicals in his blood.  He indicated that at one of his post-service jobs, he worked for a corporation and had to destroy some of the records that were no longer needed when they were relocating their facility.  He stated that he was only indirectly exposed to chemicals at this time if there had been any in the particular facility.  He maintained that there had been many dust mites that may have aggravated his overall health condition, but he was certain that his condition had already existed prior to this post-service job.  He indicated that he suffered from chronic laryngitis and pharyngitis.  He testified that he would wake up with his throat thick with mucus and that his ears were also congested.  He reported that he often had a problem with spitting up blood.  

The Veteran submitted lay statements dated in April 2002, March 2008, and January 2012 from his wife in support of his claim.  The Veteran's wife reported, in relevant part, that since the early 1960s to the present, the Veteran had suffered from congestion of the ear and throat, congestion, and low level red throat.  The Board notes the Veteran and his wife married in 1966.

In July 2003 and April 2005 letters, a private physician stated that the Veteran had been treated for chronic pharyngitis since February 2003.  The Veteran reported a history of chronic pharyngitis dating back some 40 years to his period of service when he was exposed to numerous chemicals.  The physician diagnosed the Veteran with chronic pharyngitis.  He indicated that review of previous reports in the Veteran's medical file showed that chronic pharyngitis had been present for some time prior to the Veteran's employment with Abex Corporation.  He concurred with previous physicians that the Veteran's condition may have arisen as a result of the exposure to numerous chemicals and aerosols which he was exposed to during his period of service.  The physician also stated that certainly these exposures to numerous chemicals and aerosols as well as the use of Asterol have been responsible for pharyngitis and that this may indeed be the case with the Veteran.  He concluded that the above-mentioned condition of pharyngitis was consistent as the etiology of pharyngitis.  

In private medical reports dated in May 2005, October 2009, and December 2011, the Veteran was being seen for follow up of chronic pharyngitis after chemical exposure in the military.  The physician noted that "[a]ll the military and private physicians' medical records" as well as previous medications and medical therapy were reviewed with the Veteran.  He indicated review of post-service medical records pertaining to a throat disability dated in September 1997 and September 2000.  He found that the Veteran's most probable diagnosis was pharyngitis after chemical exposure during military service.  He opined that the Veteran's exposure to chemicals, toxins, cleaning solvents, and dental amalgam during service was more likely than not related to his pharyngitis.  He explained that the chemicals, toxins, and dental amalgam that caused dermatitis in service could cause chronic pharyngitis.  Additionally, he reported that the Asterol that the Veteran used for approximately 15 years to treat his dermatitis was taken off the market by the FDA in 1977 because it was found to be associated with neurotoxicity, which could cause chronic pharyngitis.     

At a December 2008 VA examination, the Veteran was found to have no active laryngeal or pharyngeal diseases.  A December 2010 VA examination revealed no active ear disease, and although the examiner found congestion of the laryngeal mucosa with the history of the Veteran being treated for esophageal reflux, there was no diagnosis for any throat disability.  

At a November 2010 audiological examination, the Veteran complained of hearing loss.  He reported working as an accountant during service and denied any noise exposure during service.  He also denied tinnitus.  The Veteran did describe hearing echoes at times.  Regarding occupational noise exposure, the Veteran indicated that he worked in accounting for 35-40 years but was currently retired.  With respect to recreational noise exposure, the Veteran stated that he mowed the lawn and used power tools seldomly.  Upon examination, the Veteran was determined to have right hearing loss that was not disabling for VA compensation purposes and left ear hearing loss that was normal to moderate.  The examiner reviewed the Veteran's claims file and opined that it was less likely as not that the Veteran's hearing loss was due to his period of service.  She explained that at induction, there was a passing screening by whispered voice test which could not rule out the possibility of mild high frequency hearing loss, but at the time of separation, pure tone thresholds revealed that the Veteran's hearing was within normal limits.  She stated that there may have been a slight shift in hearing at separation, but since there was no pure tone testing at induction and hearing was within normal limits at separation, it was less likely as not that the Veteran's current high frequency hearing loss was due to service.  The examiner also pointed out the Veteran's report that he did not have tinnitus.  

With regard to service connection for the Veteran's claim for an ear disability, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of any ear disability.  In addition, hearing loss was not shown to a compensable degree within one year following his discharge from service.  At his November 2010 VA examination, the Veteran acknowledged that he did not have tinnitus and that he had no noise exposure during service.  

Moreover, the Board notes that at no time did any of the Veteran's treating providers find that he had any ear disability that was due to his period of service.  However, the November 2010 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's hearing loss was due to his period of service.  For these reasons, the opinion by the November 2010 VA examiner is afforded great probative value for the question of whether the Veteran's ear disability is related to his period of service.  

With regard to service connection for the Veteran's claim for a throat disability, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of any throat disability.  Moreover, the VA general medical examination in October 1962 revealed no complaints or findings of such.  

The Board notes that a private physician opined in March 1988 that the Veteran's sore throats and post nasal discharge "could possibly be" related to toxic materials, but he was unable to prove it at the time.  Additionally, another private physician opined in July 2003 and April 2005 that the Veteran's pharyngitis "may have" arisen as a result of the exposure to numerous chemicals and aerosols which he was exposed to during his period of service.  The physician also stated that certainly these exposures to numerous chemicals and aerosols as well as the use of Asterol have been responsible for pharyngitis and that this "may indeed be" the case with the Veteran.  However, these opinions are speculative in nature.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Additionally, the July 2003 and April 2005 physician did not provide any rationale for why he thought the Veteran's throat problems were related to chemical exposure in service, and the March 1988 physician did not indicate that the toxic exposure occurred during service.  Indeed, this opinion was rendered during the period contemporaneous to the Veteran's toxic exposure at work.  Accordingly, as these opinions are speculative and/or include insufficient rationale, they are entitled to no probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Additionally, a private physician opined in May 2005, October 2009, and December 2011 that the Veteran's exposure to chemicals, toxins, cleaning solvents, and dental amalgam during service was more likely than not related to his pharyngitis because these substances could cause chronic pharyngitis.  He also reported that the Asterol that the Veteran used for approximately 15 years to treat his dermatitis was taken off the market by the FDA in 1977 because it was found to be associated with neurotoxicity, which could cause chronic pharyngitis.  Although this private physician stated that he reviewed "[a]ll the military and private physicians' medical records" as well as previous medications and medical therapy, it does not appear that he had the benefit of reviewing the Veteran's complete claims file in rendering his opinion.  Indeed, the physician only indicated review of post-service medical records pertaining to a throat disability dated in September 1997 and September 2000.  Significantly, the private examiner did not take into consideration the October and November 1986 medical reports from an occupational medicine and environmental health specialist indicating that the Veteran's pharyngitis was most likely due to chemical exposure from a facility that the Veteran came into contact with during the course of one of his post-service jobs.  

Indeed, as noted above, there is a large amount of evidence in the record addressing the symptoms and complaints concerning the Veteran's 1986 work-related chemical exposure, and medical opinions linking various disabilities to that work-related exposure.  The Veteran's current contentions that any chemical exposure during his 1986 employment was incidental and that dust mites caused an exacerbation of symptoms is inconsistent with his reports to prior treatment providers and is not reliable.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Indeed, the SSA records include opinions that the Veteran became unemployable due to disabilities from his work-related chemical exposure.  Thus, the history upon which the private physicians providing the current opinions relied does not appear to have been complete or fully accurate.  Accordingly, these private opinions are likewise accorded little, if any, probative weight.  Id.

By contrast, the opinion by the October 1986 and November 1986 occupational medicine and environmental health specialist was made after a detailed interview of the Veteran (in which he denied any other previous toxin exposure) and a thorough physical examination.  The Board finds the October and November 1986 private physician's opinion to be highly probative and credible because he is a medical specialist in the field of occupational medicine and environmental health.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  For these reasons, the October and November 1986 opinion by the occupational medicine and environmental health specialist is afforded greater probative value than the March 1988 private opinion, the July 2003 and April 2005 opinions from the private physician, and the May 2005, October 2009, and December 2011 opinions from the private physician for the question of whether the Veteran's throat disability is related to his period of service.  

While the Veteran and his wife have reported the Veteran having ear and throat problem since the early 1960s, the Board notes they were not married until 1966, such statement is inconsistent with medical evidence more contemporaneous in time to service, and is based on recollections occurring approximately 40 years after the Veteran's discharge from service.  In addition, treatment records from 1986 note the Veteran reported that his throat complaints began following his work place chemical exposure.  A 1978 medical report wherein the Veteran complained of excess mucus in his mouth revealed no complaints or findings of a throat or ear problem, and indicated the denied having problems with sinus or nasal congestion. Accordingly, the Board finds the contentions that throat problems have existed since service to lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Furthermore, while the Veteran and his wife contend that his ear and throat disabilities are related to his period of service, the Veteran and his wife have no medical training and thus their opinions on these points are not competent medical evidence.  In this regard, medical disorders such as hearing loss and pharyngitis require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to a current ear or throat condition requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  
Thus, the Veteran's and his wife's opinions regarding the etiology of the Veteran's current ear and throat disabilities are not competent medical evidence.  

For these reasons, the opinion by the October and November 1986 private physician (who was an occupational medicine and environmental health specialist) as well as the opinions by the December 2008 VA examiner, November 2010 VA examiner, and November 2010 VA examiner with October 2011 addendum (which were accompanied by detailed supporting rationale and a review of the claims file) are of greater probative value than the opinions by the March 1988 private physician, the May 2005 private physician, and the July 2003 and April 2005 private physician (which were speculative and did not have supporting rationales), the opinions by the May 2005, October 2009, and December 2011 private physician and December 2008, December 2011 and January 2012 private physicians (which had insufficient rationale and did not have the benefit of a review of the entire claims file), and the Veteran's and his wife's lay contentions regarding the etiology of his ear and throat disabilities.  

In sum, the Board finds that the most probative evidence indicates that chronic ear and throat disabilities that are compensable for VA compensation purposes were not shown during active service or for many years thereafter, and the most probative evidence fails to link the Veteran's current ear and throat disabilities to his active service.  Accordingly, service connection for ear and throat disabilities is not warranted.  See 38 C.F.R. § 3.303 (2011).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Dental Disability

The Veteran contends that he has a dental disability, to include gum and tongue problems, that is related to five mercury amalgam fillings he received during service and the medication he was prescribed for his service-connected skin disability.  

Service treatment records indicate that the Veteran had 5 amalgam restorations placed in his teeth in August and September 1961.  

Post-service VA and private medical records dated from September 1975 to December 2011 indicate that the Veteran has received intermittent treatment for various dental disorders.  A September 1975 private medical record shows that the Veteran had slight to moderate periodontitis.  Scaling, curettage, and instruction in a dental disease control program was recommended, and it was noted that periodontal surgery would be necessary.  

In an October 1978 private medical report, the Veteran was noted to have undergone a gingivectomy in 1977.  Since the gingivectomy, the Veteran reported having an excess of mucus in his mouth and described it as rather thick, white strands of stuff on both sides, particularly at night.  He stated that this mucus coated his tongue and gum area.  The physician found that the mucus was suggestive of post-nasal discharge that was due to a vasomotor rhinitis.  The Veteran was prescribed a long acting decongestant antihistamine and advised to use a cool mist humidifier.  

In a November 2010 letter, the Veteran's private treating dentist indicated that the Veteran had been his patient since 2004.  He noted that the Veteran had given a medical history of being exposed to pesticides, cleaning solvents for rifles, and other cleaning chemicals during service and that he had also had 5 dental cavities filled with mercury amalgam.  The Veteran also reported that in August 1962, he was prescribed Asterol to treat his dermatitis and that he used this medication until 1977 when the medication was removed from the market due to neurotoxicity.  The dentist additionally noted the Veteran's February 1977 gingivectomy, ongoing periodontal treatments, chronic periodontitis not otherwise specified, root canal, and gum recession.  After reviewing the Veteran's military and post-service medical records, the dentist opined that the Veteran's gum disease, dry mouth, and other mouth problems were more likely than not a result of the mercury amalgam fillings and the chemicals that caused his service-connected dermatitis.  His rationale was that studies from universities in Canada, Colorado, and Italy had found that mercury from dental amalgam did enter tissue and may play a major role in the pathogenesis of gingivitis, periodontitis, periodontal disease, dry mouth, and other mouth problems.  

At a November 2010 VA examination, the examiner noted the 5 amalgam restorations placed in the Veteran's teeth during service.  Following discharge from service, the Veteran went to a private dentist in 2004 to have his amalgams replaced with composite restorations due to his belief that the dental amalgam was dangerous to his health.  The Veteran was currently in receipt of dental care at the Manhattan VA medical center where he had had endodontics performed on one tooth and other teeth were being watched on recall.  The examiner stated that there was no scientific documentation that dental amalgam was dangerous to a person's health and also found no evidence that any of the Veteran's current endodontic or gingival recession problems were a result of the 5 dental amalgam restorations placed during service.  The examiner did note that the vertical opening of the Veteran's jaw was 15 mm without any clicking or pain.  His left lateral movement was 6 mm, and his right lateral movement was restricted at 2 mm.  However, the Veteran denied any history of injuries.  

In a January 2012 letter, a private physician opined that after reviewing the Veteran's military records and other medical records, it was clear that there was a nexus between the Veteran's service-connected dermatitis and his gum and tongue problems.  He stated that the chemicals, dental amalgam, and Asterol that was used to treat the Veteran's dermatitis could cause gum and tongue problems.  The physician reported that the Veteran had been diagnosed with gum disease, dry mouth, and other mouth problems, and that these problems were due to five amalgam fillings that the Veteran received during his period of service.  He noted the November 2010 private dentist's opinion that the Veteran's dental problems were due to the dental amalgam and Asterol.  He also reported that at a two-day hearing in December 2010, a scientific panel advised the FDA to stop amalgam use in children, pregnant women, and hypersensitive populations.     

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a) (2011). 

While service connection may be established for treatment purposes for periodontitis and gingivitis, the regulations clearly prohibit service connection for purposes of compensation where the disability involves periodontal disease.  38 C.F.R. § 3.381.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim for service connection as it relates to gum disease is not warranted.  See 38 C.F.R. 
§ 3.381 (periodontal disease is not a disability for compensation purposes).  

With respect to the Veteran's dry mouth, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As apparent from a close review of the record, the Veteran's dry mouth is a symptom associated with the medication he is prescribed for his service-connected sinusitis/rhinitis.  In particular, the Board notes that in an October 1978 private medical report, the Veteran was prescribed a long acting decongestant antihistamine and advised to use a cool mist humidifier to treat the mucus in his mouth that was suggestive of post-nasal discharge that was due to a vasomotor rhinitis.  A symptom does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Accordingly, in the absence of objective evidence of a separate dry mouth disability, the Veteran's claim for service connection as it relates to dry mouth is not warranted.  

The Board acknowledges that the November 2010 VA examiner found that the Veteran had some limited motion of temporomandibular articulation, which is a dental condition for which service connection may be granted.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).  However, the medical evidence does not show that this dental condition is related to any in-service trauma, nor due to combat.  Indeed, there is no evidence that the Veteran had combat service, and at his November 2010 VA examination, the Veteran denied a history of any dental or jaw injuries.  Further, there is no evidence that the Veteran was a prisoner of war.  See 38 C.F.R. § 3.381(b).  Therefore, the Veteran's claim for service connection as it relates to limited motion of temporomandibular articulation is not warranted.  

Additionally, while the Veteran and his wife are competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran and his wife, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a dental disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine whether the origin of dental complaints are due to trauma, exposure to chemicals, the use of medication, etc.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current dental condition is a matter that requires medical expertise to determine.  See Clyburn, supra.  The Veteran and his wife have not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of a dental disability, and their opinions on this matter are not competent medical evidence.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an eye disability, to include as due to chemical exposure, is denied.  

Entitlement to service connection for ear and throat disabilities, to include as due to chemical exposure, is denied.  

Entitlement to service connection for a dental disability, to include gum and tongue problems, is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a musculoskeletal disability, a genitourinary disability, a bilateral elbow disability, a bilateral arm disability, and bilateral wrist and hand arthritis.  The Veteran argues he was exposed to pesticides, solvents, insect repellant, gas, tile cleaners and floor strippers during service, and that the exposure to such materials resulted in his claimed musculoskeletal disability, genitourinary disability, bilateral elbow disability, bilateral arm disability, and bilateral wrist and hand arthritis.  The Board notes the Veteran's military occupational specialty was an accountant, and he had no foreign service.  The Veteran also contends that the medication used to treat his service-connected skin disability was associated with neurotoxicity that can cause neurogenic bladder.  

Musculoskeletal disability

Regarding the Veteran's claim for service connection for a musculoskeletal disability, the Board notes that the Veteran has already been granted service connection for a cervical spine disability and a bilateral shoulder disability, and that he is currently appealing separate claims of service connection for a bilateral elbow disability, a bilateral arm disability, and bilateral wrist and hand arthritis.  Therefore, the Veteran's contention is that he has a musculoskeletal disability, other than the elbows, wrists, arms, hands, shoulders, and cervical spine, that is related to the chemicals he was exposed to in service.  

Service treatment records are negative for any complaints or treatment for a generalized musculoskeletal disability.  Post-service VA and private medical records reflect that the Veteran received intermittent treatment for specific musculoskeletal disabilities, including a lumbar spine disability, osteoarthritis of the arm, a bilateral shoulder disability, a cervical spine disability, a hand disability, wrist disability, finger disabilities, and elbow disabilities.  The post-service evidence does not, however, show any diagnoses or treatment for a generalized musculoskeletal disability.  Nevertheless, in a January 2012 letter, the Veteran's private physician found that the Veteran had a musculoskeletal disability, other than elbows, wrists, arms, hands, and cervical spine, that was due to his chemical exposure in service.  

However, the private physician did not acknowledge the Veteran's chemical exposure in 1986 while working at a factory in Brooklyn.  The Veteran reported to a private physician in 1986 that the factory was in poor repair, that little effort had been made to maintain hygiene in the building, that there were broken windows and a serious infestation with bats, rats, pigeons, and insects., and that numerous attempts to exterminate the pests with pesticides had been made, but the repairs needed to keep them permanently out had not been made.  The Veteran also reported noticing a foul odor when entering the building and reported that he began to feel ill after a short time in the building.  He stated that many of the record boxes smelled of chemicals.  The Veteran denied any other history of toxin exposure.  In 1987 he filed claims for SSA benefits and workers compensation benefits due to the chemical exposure at work, and a 1988 a laboratory report revealed some elevated values of chemical compounds in the blood.  Such report is only 2 years after his chemical exposure at work, but almost 25 years after his alleged exposures in the military service.  While the Veteran now contends that his exposure in 1986 was at most incidental and that dust mites caused his symptoms, such contention has been found to be unreliable.  See Buchanan, 451 F.3d at 1337 (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Given the evidence outlined above, the Veteran should now be afforded a VA examination with medical opinion as to whether any current musculoskeletal disability arose during service or is otherwise related to any incident of service, including exposure to chemicals therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
   
Genitourinary disability

The Veteran alleges that his genitourinary disability, including a neurogenic bladder, erectile dysfunction, and prostate problems, is related to the chemicals he was exposed to in service as well as the medication he was prescribed for his service-connected skin disability.    

The Board notes several private physicians have opined that the Veteran's neurogenic bladder is due to chemical exposure in service.  At least one opinion was reportedly predicated on a review of the Veteran's medical records.  However, as noted above, none of those opinions considered the Veteran's 1986 chemical exposure at work, and the Veteran's current assertions that the work exposure was incidental or dust mites is not reliable.

The Veteran was afforded a VA genitourinary examination in December 2008.  The examiner concluded it seemed unlikely the Veteran's lower urinary tract symptoms were due to chemical exposure.  He also said he did not have the knowledge to corroborate the statement regarding neurogenic bladder being due to chemical exposure.  He added that it seemed unlikely that chemical exposure would single out the bladder for neurotoxicity, as there were no other symptoms or signs of nerve damage.  

At a November 2010 VA genitourinary examination with October 2011 addendum, the VA examiner found that the Veteran's urinary frequency of 50 years duration had started during his period of service due to documented exposure to Agent Orange.  However, the Board notes that the Veteran has no documented exposure to Agent Orange, and therefore this medical opinion was based on an inaccurate factual premise.  

Given that the November 2010 VA examiner based his opinion on an inaccurate factual premise, the Veteran should now be afforded another VA genitourinary examination with medical opinion as to whether his genitourinary disability arose during service or is otherwise related to any incident of service, including exposure to chemicals therein (not including Agent Orange) or the medication he was prescribed for his service-connected skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Bilateral elbow disability

The Veteran contends that his bilateral elbow disability is related to the chemicals he was exposed to in service.  Alternatively, he alleges that his bilateral elbow disability is secondary to his service-connected right and left shoulder disabilities.  

Service treatment records are negative for any complaints, diagnoses, or treatment for a bilateral elbow disability.  In an April 2002 private medical report, the Veteran was diagnosed with right elbow arthritis.  He reported that he had experienced the symptoms for 42 years and had such complaints when he was 25 years old.  The physician acknowledged that it was not typical for someone to have arthritis at that age, but he stated that there was a possibility that the elbow complaints were related to service.   A January 2012 private medical opinion indicated that the Veteran's bilateral osteoarthritis in the elbows was due to injuries in basic training from hand-to-hand combat, infiltration and obstacle courses, using monkey bars, doing push-ups and pull-ups, moving files, and climbing ropes, poles, and walls.  The elbows were noted to be rare sites for osteoarthritis unless related to injury or trauma.  At a November 2010 VA examination with October 2011 VA addendum, the examiner found that the Veteran's bilateral elbow disability was not related to chemical exposure in military service because he had degenerative joint disease.  The examiner was not aware of any degenerative joint disease that was caused by exposure to chemicals.  He explained that degenerative joint disease was usually the result of the normal aging process.  The examiner also found that there was no evidence of any elbow injuries or complaints during service.  He stated that there had to be an injury severe enough to cause trauma to the joint line to cause arthritic changes years later in order to have degenerative joint disease.  

With respect to the Veteran's claim that his bilateral elbow disability is related to his service-connected bilateral shoulder disability, a September 2005 private medical opinion indicated that the Veteran's bilateral osteoarthritis in the elbows was due to his service-connected right shoulder disability.  At a May 2007 VA examination, the examiner concluded that the Veteran's bilateral elbow tendonitis was less likely than not related to his service-connected right shoulder disability.  Neither the September 2005 private clinician nor the May 2007 VA examiner provided a rationale for their conclusions.  Moreover, the May 2007 VA examiner did not render an opinion as to whether the Veteran's bilateral elbow disability was aggravated by his service-connected right shoulder disability.   

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

As it remains unclear whether the Veteran's bilateral elbow disability is directly related to his period of service, and the existing opinions of record regarding secondary service connection do not provide rationales for the conclusions reached, the Veteran should now be afforded a new VA joints examination with medical opinions concerning whether the Veteran's bilateral elbow disability arose during service or is otherwise related to any incident of service, including exposure to chemicals therein and injuries incurred during basic training, or whether his bilateral arm disability is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected bilateral shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Bilateral arm disability 

The Veteran contends that his bilateral arm disability is related to the chemicals he was exposed to in service.  Alternatively, he alleges that his bilateral arm disability is secondary to his service-connected right and left shoulder disabilities.  

Service treatment records are negative for any complaints, diagnoses, or treatment for a bilateral arm disability.  A post-service VA medical report dated in December 1999 reflects that the Veteran complained of right arm pain.  He was diagnosed and treated for probable osteoarthritis of the right arm.  The Board notes that the Veteran underwent several VA joint examinations to determine whether his alleged joint disabilities were directly due to his period of service, including VA examinations dated in November 2008 and November 2010 with October 2011 addendum.  However, these examinations only addressed the Veteran's claimed wrist and hand arthritis and bilateral elbow disability.  Additionally, at a May 2007 VA examination, the Veteran's bilateral elbow disability and bilateral wrist and hand arthritis were found to be less likely as not related to his service-connected right shoulder disability, but no opinion was provided regarding whether the Veteran's bilateral arm disability is secondary to his service-connected right and left shoulder disabilities.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

Given the evidence outlined above, the Veteran should now be afforded a new VA joints examination with medical opinions concerning whether the Veteran's current bilateral arm disability arose during service or is otherwise related to any incident of service, including exposure to chemicals therein, or whether his bilateral arm disability is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected bilateral shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Bilateral wrist and hand arthritis

The Veteran contends that his bilateral wrist and hand arthritis is related to the chemicals he was exposed to in service.  

Service treatment records are negative for any complaints, diagnoses, or treatment for a bilateral hand disability.  However, in January 1962, it was reported that a ganglion of the wrist, which had spontaneously resolved prior to surgery being scheduled, had recurred.  The Veteran was seen in the surgical clinic later that day and it was indicated he had a small ganglion cyst on the right wrist.  Two months later, it was noted to have disappeared.  It was stated that the ganglion cyst comes and goes.  In an April 2002 private medical report, the Veteran was diagnosed with bilateral hand arthritis.  He reported that he had experienced the symptoms for 42 years and had such complaints when he was 25 years old.  The physician acknowledged that it was not typical for someone to have arthritis at that age, but he stated that there was a possibility that the elbow complaints were related to service.   

A private physician opined in September 2005 and January 2012 that the Veteran's bilateral osteoarthritis in the wrists and hands was due to injuries in basic training from hand-to-hand combat, infiltration and obstacle courses, using monkey bars, doing push-ups and pull-ups, moving files, and climbing ropes, poles, and walls.  He also indicated that the arthritis was due to small ganglia around the fingers on both hands and parts of the body.  The hands and wrists were noted to be rare sites for osteoarthritis unless related to injury or trauma.  On VA examination in November 2008, the examiner opined that the Veteran's degenerative changes in both wrists and hands were not as least as likely as not a direct result of his period of service.  The examiner explained that although the Veteran had a history of ganglion cysts, he was not aware of medical literature to support the notion that ganglion cysts were associated with degenerative changes in the hands and wrists.  Indeed, the examiner noted that the ganglion cysts had resolved years ago.  He also indicated that aging played a significant role in causing degenerative changes in the wrists and hands.  At a November 2010 VA examination with October 2011 VA addendum, the examiner found that the Veteran's bilateral wrist and hand disability was not related to chemical exposure in military service because he had degenerative joint disease.  The examiner was not aware of any degenerative joint disease that was caused by exposure to chemicals.  He explained that degenerative joint disease was usually the result of the normal aging process.  The examiner also found that there was no evidence of any wrist or hand injuries or complaints during service.  He stated that there had to be an injury severe enough to cause trauma to the joint line to cause arthritic changes years later in order to have degenerative joint disease.  

As it remains unclear whether the Veteran's bilateral wrist and hand arthritis is related to his period of service, the Veteran should now be afforded a new VA joints examination with medical opinions concerning whether the Veteran's bilateral wrist and hand arthritis arose during service or is otherwise related to any incident of service, including exposure to chemicals therein, injuries incurred during basic training, and a history of ganglion cysts in the wrists.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, any private medical records from the North Edison Family Practice Group indicating treatment for a generalized musculoskeletal disability should be obtained.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a musculoskeletal disability, genitourinary disability, bilateral elbow disability, bilateral arm disability, and bilateral wrist and hand arthritis.  Specifically, any records of treatment for a generalized musculoskeletal disability should be obtained from North Edison Family Practice Group.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain relevant ongoing VA treatment records dating since June 2010 from the VA Medical Center in East Orange, New Jersey.
 
2.  Schedule the Veteran for a VA orthopedic examination by a physician to obtain medical opinions as to whether a bilateral elbow and bilateral arm disabilities are possibly related to the Veteran's period of service or to his service-connected bilateral shoulder disability; whether his current bilateral wrist and hand arthritis is possibly related to his period of service; and whether the Veteran suffers from a generalized musculoskeletal disability other than the elbows, wrists, arms, hands, shoulders, and cervical spine, and if so, whether such is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

In rendering the opinions below with respect to chemical exposure the examiner should be advised that the in-service chemical exposure is alleged to be pesticide sprays in his barracks, insect repellent on his clothes and skin, gas chamber during basic training, oil-based camouflage paint, discolored swamp water, and strong cleaning solvents.  The Veteran also has post service chemical exposure in 1986 at work which was described as noticing a foul odor when entering the building, feeling ill after a short time in the building, the record boxes he worked with smelling of chemicals, and the building having a serious infestation with bats, rats, pigeons, and insects, with numerous attempts to exterminate the pests with pesticides being done but no repairs to keep the creatures permanently out.  A laboratory report in 1988 (2 years after the work exposure and 25 years after service) of blood analysis showed elevated levels of some chemicals.  He worked as an accountant both during and after service.

Additionally, the examiner should note the private physician opinions in September 2005 and January 2012 that the Veteran's bilateral osteoarthritis in the wrists and hands was due to "injuries" in basic training from hand-to-hand combat, infiltration and obstacle courses, using monkey bars, doing push-ups and pull-ups, moving files, and climbing ropes, poles, and walls.  The physician also indicated that the arthritis was due to small ganglia around the fingers on both hands and parts of the body.

a. Concerning the bilateral elbow disability, the examiner should provide an opinion as to the following:
(1) Is it at least as likely as not (50 percent probability or greater) that a current bilateral elbow disability arose during service or is otherwise related to any incident of service, including exposure to chemicals therein (versus post service chemical exposure) and/or alleged injuries incurred during basic training.  In rendering the opinion, the examiner should indicate whether he/she agrees with the September 2005 and January 2012 opinions of the private examiner on this point and why or why not.
(2) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's bilateral elbow disability was caused by or related to the service-connected bilateral shoulder disability.
(3) If not caused by or related to the Veteran's bilateral shoulder disability, the examiner should provide an opinion as to whether the Veteran's bilateral elbow disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the bilateral shoulder disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

b. Concerning the bilateral arm disability, the examiner should provide an opinion as to the following: 
(1) Whether it is at least as likely as not (50 percent probability or greater) that a current bilateral arm disability arose during service or is otherwise related to any incident of service, including exposure to chemicals therein (versus post service chemical exposure) and/or alleged injuries during basic training.  In rendering the opinion, the examiner should indicate whether he/she agrees with the September 2005 and January 2012 opinions of the private examiner on this point and why or why not.
(2) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's bilateral arm disability was caused by or related to the service-connected bilateral shoulder disability.  
(3) If not caused by or related to the Veteran's bilateral shoulder disability, the examiner should provide an opinion as to whether the Veteran's bilateral arm disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the bilateral shoulder disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

c. Concerning the bilateral arm disability, the examiner should provide an opinion as to the following:
(1) Whether it is at least as likely as not (50 percent probability or greater) that a current bilateral arm disability arose during service or is otherwise related to any incident of service, including exposure to chemicals therein (versus post service chemical exposure) and/or alleged injuries during basic training.  In rendering the opinion, the examiner should indicate whether he/she agrees with the September 2005 and January 2012 opinions of the private examiner on this point and why or why not.
(2) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's bilateral arm disability was caused by or related to the service-connected bilateral shoulder disability.  
(3) If not caused by or related to the Veteran's bilateral shoulder disability, the examiner should provide an opinion as to whether the Veteran's bilateral arm disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the bilateral shoulder disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusions reached and attempt to reconcile the opinions with any other medical opinions of record.

d. Concerning the bilateral wrist and hand arthritis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any current bilateral wrist and hand arthritis arose during service or is otherwise related to any incident of service, including exposure to chemicals therein (versus post service chemical exposure), a history of ganglion cysts in the wrists, and/or alleged injuries incurred during basic training.  In rendering the opinion, the examiner should indicate whether he/she agrees with the September 2005 and January 2012 opinions of the private examiner on this point and why or why not.  The examiner should explain the medical basis for the conclusions reached. 

e. Concerning the generalized musculoskeletal disability, other than the elbows, wrists, arms, hands, shoulders, and cervical spine, the examiner should indicate whether the Veteran has a generalized musculoskeletal disability other than the elbows, wrists, arms, hands, shoulders, and cervical spine and provide a diagnosis for the disability.  Thereafter, if a generalized musculoskeletal disability has been diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current generalized musculoskeletal disability, other than the elbows, wrists, arms, hands, shoulders, and cervical spine, arose during service or is otherwise related to any incident of service, including exposure to chemicals therein versus post-service chemical exposure.
 
f. The examiner should provide the medical basis for the opinions and conclusions rendered.

3.  Schedule the Veteran for a VA genitourinary examination to obtain a medical opinion as to whether his genitourinary disability is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

In rendering the opinion below with respect to chemical exposure the examiner should be advised that the in-service chemical exposure is alleged to be pesticide sprays in his barracks, insect repellent on his clothes and skin, gas during the bivouac maneuvers, oil-based camouflage paint, discolored swamp water, and strong cleaning solvents.  The Veteran also has post service chemical exposure in 1986 at work which was described as noticing a foul odor when entering the building, feeling ill after a short time in the building, the record boxes he worked with smelling of chemicals, and the building having a serious infestation with bats, rats, pigeons, and insects, and numerous attempts to exterminate the pests with pesticides being done without repairs needed to keep the creatures permanently out.  A laboratory report in 1988 (2 years after the work exposure and 25 years after service) of blood analysis showed elevated levels of some chemicals.  He worked as an accountant both during and after service.  The Veteran did not have Vietnam service.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current genitourinary disability arose during service or is otherwise related to any incident of service, including exposure to chemicals therein (versus post service chemical exposure) or the medication (Asterol) he was prescribed for his service-connected skin disability.  The medical rationale for all opinions expressed should be provided. 

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


